USCA11 Case: 21-11251     Date Filed: 08/22/2022       Page: 1 of 18




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11251
                   ____________________

GLADE CREEK PARTNER, LLC,
c/o Sequatchie Holdings, LLC Tax Matters Partner,
                                            Petitioner-Appellant,
versus
COMMISSIONER OF INTERNAL REVENUE,


                                           Respondent-Appellee.


                   ____________________

            Petition for Review of a Decision of the
                         U.S. Tax Court
                      Agency No. 22272-17
                   ____________________
USCA11 Case: 21-11251        Date Filed: 08/22/2022     Page: 2 of 18




2                      Opinion of the Court                 21-11251


Before NEWSOM, TJOFLAT, and ED CARNES, Circuit Judges.
PER CURIAM:
       This case involves a tax dispute over a conservation ease-
ment. The tax court determined that Glade Creek Partners, LLC,
improperly claimed a charitable contribution tax deduction be-
cause it failed to ensure that the conservation purposes of an ease-
ment it had donated to a charitable organization were protected in
perpetuity. The court also found that Glade Creek owes a penalty
for substantially misstating the value of the easement. Glade Creek
appeals.
                                  I.
       International Land Co. (ILC) purchased almost 2,000 acres
of undeveloped land in Tennessee for just over $9 million in 2006.
After initial residential development plans didn’t entirely pan out,
ILC sold what remained of the property to Hawks Bluff Investment
Group, Inc., a corporation formed by two ILC members and James
Vincent, a local real estate investor. Hawks Bluff obtained owner-
ship of the property along with all of ILC’s debts. Efforts to develop
the land continued but still didn’t pan out, and Vincent became
worried about paying the debts the company had incurred.
      Vincent heard that a conservation easement might help. He
spoke with Matthew Campbell, who was managing several com-
panies that had donated conservation easements and was experi-
enced in marketing companies to investors as tax savings
USCA11 Case: 21-11251       Date Filed: 08/22/2022   Page: 3 of 18




21-11251              Opinion of the Court                       3

opportunities. After talking to Campbell, Vincent decided that his
financial problems would be solved by donating a conservation
easement on part of the Hawks Bluff property to a charitable or-
ganization.
       Campbell understood the purpose of the easement was to
generate enough money to repay the Hawks Bluff debt. He
formed two new entities, Glade Creek Partners, LLC, and Sequat-
chie Holdings, LLC. The plan was for Glade Creek to take control
of the Hawks Bluff property and debt, and for Sequatchie to pro-
mote the conservation easement as an investment opportunity.
Campbell would act as Glade Creek’s manager, and he would sell
Sequatchie in a private offering. Once the sale of it had raised
enough money from investors to cover the Hawks Bluff debt, Se-
quatchie would purchase a majority membership interest in Glade
Creek and grant the conservation easement on the land. The in-
vestors would receive a significant charitable contribution tax de-
duction in return. See I.R.C. § 170.
       Campbell set the offering price for shares of Sequatchie
without considering the property’s fair market value, because he
wanted to raise enough money to repay the Hawks Bluff debt, re-
gardless of what the property was actually worth. Campbell hired
the professionals needed to complete the transaction, including
lawyers, a brokerage firm, and two appraisers. He told potential
investors that the conservation easement would generate a total
estimated charitable contribution deduction of $17.7 million, and
that the more an investor invested, the larger portion of that
USCA11 Case: 21-11251           Date Filed: 08/22/2022        Page: 4 of 18




4                         Opinion of the Court                     21-11251

deduction the investor could claim. The plan raised enough
money to cover the Hawks Bluff debt, and Glade Creek donated
the conservation easement to Atlantic Coast Conservancy, Inc.
       When executing a deed of easement, Glade Creek included
a provision addressing what would happen if it became impossible
to use the property for conservation purposes. The deed provided
in that situation a court could terminate — or, in tax terms, “extin-
guish” — the easement, and the Conservancy would be entitled to
a portion of the proceeds from any “subsequent sale or exchange
of the property.” See Treas. Reg. § 1.170A-14(g)(6). According to
the deed, the Conservancy’s portion of any extinguishment pro-
ceeds would be calculated using the easement’s fair market value
at the time of the sale “minus any increase in value” that was “at-
tributable to improvements” made after the easement was granted.
That amount attributed to improvements would not go to the
Conservancy but back to Glade Creek.
      Glade Creek claimed a $17,504,000 charitable contribution
deduction on its 2012 tax year return. In 2017, the IRS issued Glade
Creek a Final Partnership Administrative Adjustment (FPAA)
based on that 2012 return. 1 The IRS asserted that Glade Creek was
not entitled to a charitable contribution deduction because of the


1 An FPAA “is the functional equivalent of a Statutory Notice of Deficiency
for individual taxpayers” and is issued when the IRS determines that a change
— or, in tax terms, an “adjustment” — to a partnership tax return is required.
See United States v. Clarke, 816 F.3d 1310, 1313 n.2 (11th Cir. 2016).
USCA11 Case: 21-11251           Date Filed: 08/22/2022        Page: 5 of 18




21-11251                  Opinion of the Court                              5

way that the conservation easement deed handled the possibility of
any future extinguishment proceeds. The IRS also assessed a pen-
alty against Glade Creek for misstating the value of the easement.
Glade Creek petitioned the tax court for review — or, in tax terms,
“readjustment” — of the FPAA. See I.R.C. §§ 6226, 6234.
       After a three-day trial, the tax court concluded that Glade
Creek had not properly taken the charitable contribution deduc-
tion. It also concluded that Glade Creek was subject to a penalty
for substantially overstating the value of the easement. Glade
Creek challenges both conclusions.2
                                     II.
       Glade Creek challenges the tax court’s conclusion that it im-
properly took the charitable contribution deduction. In reaching
that conclusion, the court noted that to qualify for a charitable con-
tribution deduction, the taxpayer must donate the easement “ex-
clusively for conservation purposes” and those purposes must be
“protected in perpetuity.” I.R.C. § 170(h)(5)(A). The court ex-
plained that, to meet the in-perpetuity requirement, the regulation
interpreting that part of the tax code requires the deed of easement
to “account for the possibility of unexpected changes to the prop-
erty that would undermine the continued use of the property for
conservation purposes.” TOT Prop. Holdings, LLC v. Comm’r, 1

2 In addition, the tax court also addressed a cash donation deduction that
Glade Creek claimed, but it ruled in favor of Glade Creek on that, and the IRS
did not appeal that decision.
USCA11 Case: 21-11251        Date Filed: 08/22/2022      Page: 6 of 18




6                       Opinion of the Court                 21-11251

F.4th 1354, 1362 (11th Cir. 2021). The regulation requires a deed
to account for that possibility because, if it were to occur, “judicial
extinguishment” of the easement would be “required,” and the do-
nee of the easement “must receive a share of the proceeds deter-
mined by” a formula provided in the regulation. Id.; see also Treas.
Reg. § 1.170A-14(g)(6)(ii).
       The tax court noted that the formula “does not permit the
value of any posteasement improvements to be subtracted out be-
fore determining the donee’s share” of the proceeds. Because
Glade Creek’s deed did provide for subtracting the improvement
value from the Conservancy’s share of any future extinguishment
proceeds, the tax court found that Glade Creek’s donation violated
the in-perpetuity requirement, which meant the charitable contri-
bution deduction had been improperly claimed on its tax filing.
       Glade Creek contends that the tax court erred when it disal-
lowed the deduction for failure to satisfy I.R.C. § 170(h)(5)(A)’s in-
perpetuity requirement. After Glade Creek filed its notice of ap-
peal, we issued Hewitt v. Comm’r, 21 F.4th 1336 (11th Cir. 2021).
In Hewitt, “we conclude[d] that the Commissioner’s interpretation
of [Treas. Reg.] § 1.1740A-14(g)(6)(ii) is arbitrary and capricious
and violates the APA’s procedural requirements.” Id. at 1339. So
Hewitt invalidated the regulation on which the tax court relied in
disallowing Glade Creek’s charitable contribution deduction. See
id. We must follow Hewitt. See, e.g., United States v. Bazantes,
978 F.3d 1227, 1243–44 (11th Cir. 2020) (“Under the well-estab-
lished prior panel precedent rule of this Circuit, the holding of the
USCA11 Case: 21-11251         Date Filed: 08/22/2022      Page: 7 of 18




21-11251                Opinion of the Court                           7

first panel to address an issue is the law of this Circuit, thereby bind-
ing all subsequent panels unless and until the first panel’s holding
is overruled by the Court sitting en banc or by the Supreme
Court.”) (quotation marks omitted). Accordingly, we will vacate
that part of the tax court’s judgment for reconsideration without
reliance on the regulation.
       The IRS advanced several other arguments before the tax
court for why Glade Creek should not be allowed to claim a deduc-
tion for the conservation easement. In light of our decision to va-
cate and remand because of our Hewitt decision, we need not ad-
dress those other arguments and will leave them for decision by
the tax court in the first instance.
                                    III.
        Glade Creek also challenges the tax court’s conclusion that
it is subject to a penalty for substantially overstating the value of
the easement. That issue exists regardless of whether it properly
claimed a deduction for the easement. That’s because the IRS im-
poses an “accuracy-related penalty” if “any portion of an underpay-
ment of tax” in excess of $5,000 is “attributable to . . . [a]ny substan-
tial valuation misstatement.” I.R.C. § 6662(a), (b)(3), and (e)(2); cf.
Gustashaw v. Comm’r, 696 F.3d 1124, 1136 (11th Cir. 2012) (hold-
ing that an overvaluation penalty should apply even when the
value of the deduction is determined to be zero because the under-
lying transaction lacks any economic substance).
USCA11 Case: 21-11251       Date Filed: 08/22/2022     Page: 8 of 18




8                      Opinion of the Court                21-11251

       In reaching its conclusion that Glade Creek had substantially
overstated the value of the claimed easement deduction, the tax
court used what’s called the “before-and-after” valuation method.
That method calculates the fair market value of the easement by:
(1) determining the fair market value of the property if put to its
highest and best use (the “before” value); (2) determining the fair
market value of the property once it is encumbered by the ease-
ment (the “after” value); and (3) subtracting the after value from
the before value. See Treas. Reg. § 1.170A-14(h)(3)(ii).
       To establish the before value, the court relied on Glade
Creek’s land-use expert, Richard Norton, and its valuation expert,
Claud Clark III, who was also one of its appraisers. Norton testified
that the property’s highest and best use was for residential devel-
opment, and he created a hypothetical housing development to il-
lustrate that use. Norton’s hypothetical housing development was
a subdivision of single-family homes.
       Clark determined that the value of the property’s highest
and best use was $17,314,049. To reach that number, Clark used
Norton’s hypothetical development and applied a “discounted cash
flow” analysis to estimate the before value of the land. A dis-
counted cash flow analysis is a method of estimating the present
value of an investment. See John A. Bogdanski, Federal Tax Valu-
ation ¶ 3.05(1)(a) (Thompson Reuters 2022); see also Kuebler v.
Vectren Corp., 13 F.4th 631, 639 (7th Cir. 2021) (“A discounted cash
flow analysis estimates the present value of an investment based on
future cash flows.”). The analysis uses an interest rate — which is
USCA11 Case: 21-11251       Date Filed: 08/22/2022     Page: 9 of 18




21-11251               Opinion of the Court                        9

sometimes called a discount rate — to reduce the value of the in-
vestment to its present value. Bogdanksi, supra, at ¶ 3.05(1)(a).
That’s necessary because the present value of an investment is less
than the value the investor will eventually receive. Id.
       As part of his analysis, Clark projected the gross revenues
from Norton’s hypothetical housing development. He also pro-
jected expenses for the development’s sales period, and he in-
creased those expense amounts by 15% to account for the devel-
oper’s profit. He then subtracted the increased projected expenses
from the projected gross revenue, producing a projected net reve-
nue. Finally, he discounted the projected net revenue by 11.25%
to “convert the future dollars to present day values.”
       The tax court accepted Norton’s finding about what was the
property’s highest and best use. And the court largely agreed with
Clark’s valuation approach. But the court found an “error” in one
“aspect” of Clark’s “cost analysis”: he had “deviated from industry
practice by including profit as a line-item expense” instead of using
a discount rate that already included “profit risk.” That is, Clark
had treated the theoretical developer’s profit as a separate 15% ex-
pense and then applied an overall 11.25% discount rate when he
should have applied an overall 26.25% discount rate without con-
sidering the developer’s profit separately.
      According to Clark’s valuation report, his method applied a
“combined” discount rate of 26.25% that he took from an industry-
recognized quarterly survey of developers. But Clark’s report also
noted that, in the quarterly survey, discount rates for single-family
USCA11 Case: 21-11251           Date Filed: 08/22/2022        Page: 10 of 18




10                        Opinion of the Court                      21-11251

subdivisions like the one in Norton’s hypothetical development al-
ready “include . . . developer’s profit.” Which means that for those
kinds of developments, “profit is not treated as a line item expense”
as it is in discount rates for other kinds of developments like con-
dominiums. By separating profit into a line item expense, Clark
had used the industry practice for condominium developments in-
stead of the industry practice for single-family subdivisions.
       As a result, the tax court concluded that Clark had not fol-
lowed the correct industry practice — the one acknowledged in his
own report — and that he had not satisfactorily explained his fail-
ure to follow that practice. The court then undertook its own cal-
culation of the property’s “before” value and, applying “a discount
rate of 26.25%” to its own “computation of net revenues,” found
that value to be $9,353,171. (Far less than Clark’s $17,314,049 be-
fore value.)
      Moving on to the second step of the “before-and-after”
method, the court relied on the IRS’s concession to find that the
property’s “after” value was $476,400. The court then completed
the method’s third step by subtracting the after value ($476,400)
from the before value ($9,353,171), resulting in the conclusion that
the “easement’s fair market value [was] $8,876,771.” 3 Because


3 The tax court initially concluded that the before value of the property was
$9,354,171. But it later stated that the before value was $9,353,171. The court
used the second number to calculate the fair market value of the property,
which it found was $8,876,771. According to the court’s calculations, the after
value should be $8,877,771: ($9,354,171 - $476,400 = 8,877,771). The IRS
USCA11 Case: 21-11251          Date Filed: 08/22/2022        Page: 11 of 18




21-11251                  Opinion of the Court                            11

Glade Creek had claimed a deduction of $17,504,000, the court de-
termined Glade Creek had overvalued the easement by more than
150% (which would have been $13,315,157) but less than 200%
(which would have been $17,753,542). That amount of overvalu-
ing, the court concluded, meant that Glade Creek owed a substan-
tial valuation misstatement penalty. See I.R.C. § 6662.
        The court also concluded that Glade Creek did not qualify
for the “reasonable cause” exception to that penalty, which applies
if “the claimed value of the property was based on a qualified ap-
praisal made by a qualified appraiser” and the “taxpayer made a
good faith investigation of the value of the contributed property.”
See I.R.C. § 6664(b)(3). The court found that the appraisers Glade
Creek hired “determined the before value to achieve the tax sav-
ings goals of the easement transaction and did not attempt to accu-
rately ascertain the easement’s fair market value.” It also found
that Campbell, Glade Creek’s manager, “did not make a good faith
investigation into the easement’s fair market value or rely on the
appraisers in good faith to ascertain the easement’s fair market
value” because “Campbell knew that the easement was substan-
tially overvalued” and “wanted an appraisal that accomplished his
tax objectives for the easement transaction.” On those findings,
the court rested its determination that Glade Creek had not “acted


concedes that this “case should be remanded for the limited purpose” of cor-
recting that error. The miscalculation does not impact the substantive issues
before us, and we will REMAND this case with instructions to fix that scrive-
ner’s error.
USCA11 Case: 21-11251       Date Filed: 08/22/2022    Page: 12 of 18




12                     Opinion of the Court                21-11251

with reasonable cause and in good faith in its valuation of the ease-
ment.”
                                 A.
        Glade Creek contends that the tax court erred by sustaining
the substantial valuation misstatement penalty the IRS had im-
posed. It does not dispute that “[t]axpayers who underpay their
taxes due to a ‘valuation misstatement’ may incur an accuracy-re-
lated penalty.” TOT Prop. Holdings, 1 F.4th at 1368 (quotation
marks omitted). Nor does Glade Creek contest that “[t]he degree
of a misstatement determines the severity of the penalty.” Id. at
1369. The applicable statute provides that if a taxpayer has mis-
stated the value of its donated property by between 150% and 200%
of the property’s fair market value, “the IRS will assess a 20% pen-
alty for a substantial valuation misstatement.” Id. (quotation marks
omitted).
       As we’ve mentioned, “[t]he correct value of a conservation
easement is the fair market value of it at the time of the contribu-
tion,” which is “generally calculated based on sales prices of com-
parable easements.” Id. (alteration adopted and quotation marks
omitted). When comparable easements are not readily available,
courts can apply the “before-and-after” method to determine the
easement’s fair market value. Id.; see also Treas. Reg. § 1.170A-
14(h)(3)(i). “A determination of fair market value is a mixed ques-
tion of fact and law: the factual premises are subject to a clearly
erroneous standard while the legal conclusions are subject to de
USCA11 Case: 21-11251      Date Filed: 08/22/2022    Page: 13 of 18




21-11251              Opinion of the Court                      13

novo review.” TOT Prop. Holdings, 1 F.4th at 1368 (quotation
marks omitted).
        To calculate the before value of the property, courts must
first determine the property’s highest and best use. Palmer Ranch
Holdings Ltd. v. Comm’r, 812 F.3d 982, 987 (11th Cir. 2016). The
highest and best use of the property is one that is “reasonable and
probable” and “supports the highest present value.” Id. (quotation
marks omitted); see also Treas. Reg. § 1.170A-14(h)(3)(ii).
      Glade Creek’s land-use expert testified that the property’s
highest and best use was for a residential development of single-
family homes, and the tax court agreed. The court calculated the
before value of the property if put to that use by applying a dis-
count rate of 26.25%. It concluded that the property’s before value
was $9,354,171.
       Glade Creek argues the court reached that value in error be-
cause it “sua sponte devised its own appraisal method.” We disa-
gree. The tax court and Clark (Glade Creek’s valuation expert)
both used the before-and-after method, which is the standard
method for determining the value of an easement like the one here.
See TOT Prop. Holdings, 1 F.4th at 1369; Treas. Reg. § 1.170A-
14(h)(3). And they both applied a “discounted cashflow analysis,”
which included using a discount rate to reduce future dollars to
present day values, to determine the before value of the property.
       What Glade Creek characterizes as a legal challenge to the
court’s valuation method is actually a factual challenge to the tax
USCA11 Case: 21-11251      Date Filed: 08/22/2022     Page: 14 of 18




14                     Opinion of the Court               21-11251

court’s computation of the easement’s fair market value. See Est.
of Jelke v. Comm’r, 507 F.3d 1317, 1321 (11th Cir. 2007) (“The
mathematical computation of fair market value is an issue of fact,
but determination of the appropriate valuation method is an issue
of law . . . .”) (quotation marks omitted). Reframed in its proper
light, we review Glade Creek’s challenge only for clear error.
Palmer Ranch Holdings, 812 F.3d at 993 (“We review the tax
court’s legal conclusions de novo and its findings of fact for clear
error.”).
        Glade Creek asserts that the IRS had the burden to produce
evidence that Glade Creek substantially overstated the easement’s
value, which the IRS did not meet, and that “there is nothing in the
record to support” the tax court’s “adjustments” to Clark’s valua-
tion. But there is plenty of evidence to support the determination
that the easement’s value was less than Clark said it was, including
Clark’s own report. That report expressly provided for the use of
profit-inclusive discount rates when assessing single-family subdi-
visions, like Glade Creek’s land-use expert used in his hypothetical
housing development. And according to Clark’s characterization
in that report, his own method applied a combined discount rate of
26.25% that he took from an industry-recognized publication
(though the tax court ultimately concluded that the “broken
down” version Clark used — a 15% profit on expenses rate and an
11.25% discount rate — wasn’t equivalent to an overall 26.25% dis-
count rate). The tax court’s valuation was based on that same data,
USCA11 Case: 21-11251      Date Filed: 08/22/2022     Page: 15 of 18




21-11251               Opinion of the Court                      15

and it was not clear error for the court to apply a 26.25% discount
rate in its calculation.
       Glade Creek points out that the tax court did not rely on the
IRS’s expert, and the IRS later disclaimed its expert’s testimony.
But the tax court stated that it had determined the accuracy-related
penalty issue “on the basis of the record and the preponderance of
the evidence.” Regardless of who initially bore the burden of pro-
duction or who introduced the evidence in the record, that record
evidence supports the tax court’s findings.
       That is why Glade Creek’s reliance on Estate of Elkins v.
Commissioner, 767 F.3d 443 (5th Cir. 2014), is unpersuasive. In
that case, the tax court considered whether to apply a fractional-
ownership discount when determining the taxable values of several
works of art. Id. at 445. The court rejected the IRS’s position that
no discount applied but also rejected the petitioners’ proposed dis-
count amount. Id. The Fifth Circuit held that it was error for the
tax court to “adopt and apply” its own discount amount “without
any supporting evidence.” Id. The only evidence in the Elkins rec-
ord supported the petitioners’ claimed discount amount, and there
was “no viable factual or legal support” for the discount amount
that the tax court applied. Id. at 450.
       That is not so here. The record, including Clark’s report,
supports the tax court’s valuation of the easement. And the court
applied the before-and-after valuation method, which is the stand-
ard method used in these circumstances. The tax court is not re-
quired to accept Glade Creek’s proposed before value or ignore
USCA11 Case: 21-11251           Date Filed: 08/22/2022         Page: 16 of 18




16                         Opinion of the Court                      21-11251

relevant evidence that undermines Glade Creek’s valuation of the
easement. We will not disturb the court’s calculation of the ease-
ment’s value unless “on the entire evidence [we are] left with the
definite and firm conviction that a mistake has been committed.”
Morrissette-Brown v. Mobile Infirmary Med. Ctr., 506 F.3d 1317,
1319 (11th Cir. 2007) (quotation marks omitted). After reviewing
the entire record, we are not left with that conviction. 4
                                      B.
       Finally, Glade Creek contends that, even if it misstated the
easement’s value, no penalty should be imposed because of the rea-
sonable cause exception in I.R.C. § 6664. A taxpayer can avoid a
substantial valuation misstatement penalty by showing that “the
claimed value of the property was based on a qualified appraisal
made by a qualified appraiser” and that “in addition to obtaining
such appraisal, the taxpayer made a good faith investigation of the
value of the contributed property.” I.R.C. § 6664(c)(3). Courts de-
termine whether a company has exercised due diligence by looking
at the actions of the company’s manager. See Stobie Creek Invs.
LLC v. United States, 608 F.3d 1366, 1380–83 (Fed. Cir. 2010).




4 Glade Creek’s brief lists several other tax court findings it says were wrong,
but it makes only “passing references to those [findings], without advancing
any arguments or citing any authorities to establish that they were error.”
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014). As a
result, Glade Creek has abandoned those issues. Id. at 681–83.
USCA11 Case: 21-11251       Date Filed: 08/22/2022    Page: 17 of 18




21-11251               Opinion of the Court                       17

       The tax court found that the appraisal was not done in good
faith and that Campbell, Glade Creek’s manager, did not make a
good faith investigation of the easement’s fair market value. Glade
Creek argues that the tax court’s finding is “unsupported and is
contradicted by the record.”
       As Glade Creek admits in its brief to us, Campbell under-
stood that the goal of creating the conservation easement “was to
raise enough money to repay the outstanding debt and preserve
the property.” And as the tax court found, Campbell “wanted an
appraisal that accomplished his tax objectives for the easement
transaction.” By pursuing that goal single-mindedly, he did not ob-
tain the appraisal in good faith. The court did not clearly err in
finding an absence of good faith.
        Even assuming Campbell had obtained the appraisal in good
faith, he was required to do more before Glade Creek could qualify
for the reasonable cause exception. The exception also requires the
taxpayer to make “a good faith investigation” into the property’s
value. I.R.C. § 6664(c)(3)(B); see also Blau v. Comm’r, 924 F.3d
1261, 1280 (D.C. Cir. 2019) (holding that the taxpayer had “failed
to produce evidence that it conducted any investigation beyond the
appraisal, let alone one that qualifies as a good faith investigation
within the meaning of the statute”) (quotation marks omitted);
Kaufman v. Comm’r, 784 F.3d 56, 70 (1st Cir. 2015) (reasoning that
if obtaining an appraisal were enough, it would “render the second
requirement meaningless”). Glade Creek points to no evidence in
the record that Campbell “made a good faith investigation” into
USCA11 Case: 21-11251       Date Filed: 08/22/2022     Page: 18 of 18




18                     Opinion of the Court                 21-11251

the property’s value beyond obtaining the appraisals. For this ad-
ditional reason, the tax court did not clearly err in finding that
Glade Creek failed to meet the requirements of the reasonable
cause exception in § 6664.
                                 IV.
        For the reasons discussed, we VACATE the tax court’s rul-
ing denying Glade Creek’s claimed tax deduction and REMAND
for further consideration of that issue consistent with this opinion.
We AFFIRM the tax court’s rulings on the substantial valuation
misstatement penalty, except we VACATE the part of that ruling
reflecting the scrivener’s error discussed in footnote 3 of this opin-
ion and REMAND it for the limited purpose of allowing the court
to correct that scrivener’s error.